392 F.2d 586
Bruce G. LEONARD, Appellant,v.UNITED STATES of America, Appellee.
No. 24268.
United States Court of Appeals Fifth Circuit.
April 19, 1968.

Appeal from the United States District Court for the Western District of Texas; Jack Roberts, Judge.
Ed Shaw, Fred H. Dailey, Jr., Houston, Tex., for appellant.
Reese L. Harrison, Jr., Andrew L. Jefferson, Jr., Asst. U. S. Attys., San Antonio, Tex., for appellee.
Before BELL, COLEMAN and GODBOLD, Circuit Judges.
PER CURIAM.


1
The United States of America, appellee in the within matter, has filed the following motion:


2
"Comes now the United States of America, appellee herein, and moves the Court to remand the captioned case to the United States District Court for the Western District of Texas for reconsideration in light of the decisions of the Supreme Court in Grosso v. U. S. [390 U.S. 62, 88 S. Ct. 709, 19 L. Ed. 2d 906] and Marchetti v. U. S. [390 U.S. 39, 88 S. Ct. 697, 19 L. Ed. 2d 889]. Appellee hereby informs the Court that in the event of remand, the prosecution will file its motion to dismiss."


3
No objection having been lodged thereto, the same is hereby granted and the cause is remanded to the District Court for further proceedings not inconsistent with Marchetti v. United States, 1968, 390 U.S. 39, 88 S. Ct. 697, 19 L. Ed. 2d 889, and Grosso v. United States, 1968, 390 U.S. 62, 88 S. Ct. 709, 19 L. Ed. 2d 906.


4
It is so ordered.